UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2007 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-12995 CE CASECNAN WATER AND ENERGY COMPANY, INC. (Exact name of registrant as specified in its charter) Philippines Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24th Floor, 6750 Building, Ayala Avenue Makati, Metro Manila, Philippines Not Applicable (Address of principal executive offices) (Zip Code) 011 63 2 892-0276 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
